[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       MAY 27, 2008
                                                    THOMAS K. KAHN
                              No. 07-10896
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                  D. C. Docket No. 04-00478-CR-RWS-1-1

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                    versus

WILLIAM ELLIOTT HICKS,

                                                   Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (May 27, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Richard A. Grossman, appointed counsel for William Hicks, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED and Hicks’s convictions and aggregate sentence are AFFIRMED.

      Also, while counsel’s motion to withdraw was pending, Hicks filed three

motions to compel production of transcripts and other documents. As neither the

Federal Rules of Criminal Procedures nor the Federal Rules of Appellate

Procedure authorize discovery on appeal, Hicks’s motions are DENIED.




                                          2